Title: Caesar A. Rodney to Thomas Jefferson, 4 March 1811
From: Rodney, Caesar A.
To: Jefferson, Thomas


          
            Honored & Dear Sir,
            WashingtonMarch 4th 1811.
          
            Your letter enclosing the additional observations on the subject of the Batture directed to me at this place way was received on my arrival here on the first of february. Since that time I have read them with much pleasure & satisfaction, & highly approve of them.  The President Mr Gallatin & Mr Smith have all had the perusal of them & I believe concur with me in opinion. The Dundee case is so interwoven with facts & circumstances that it is difficult to separate the law which is blended in the same mass. I think you have made the most of it.
          
          The course you contemplate pursuing on the trial, is correct & judicious The general issue will open wide the door of discussion & will enable you to enter fully into an investigation of the merits of the whole case provided you can bring in a legal shape all the necessary facts before the Court. It will not be a matter of difficulty afterwards to support the plea of justification
          Your objections to the jurisdiction of the court, as they relate to the subject matter of the suit, or the person of the Plaintiff, are wisely reserved for a motion in arrest of judgment, should that become necessary. I should not be surprised however, if the court, before the cause progresses very far should declare they had no jurisdiction of the case. With us this is not unusual, tho’ there be no plea to the jurisdiction; as the want of it, may be taken advantage of at any moment, when it may be presented to the mind of the court.
            The personal affair between Mess Eppes & Randolph which has agitated the public mind for some days past I am just told is happily arranged by mutual friends. With great respect I remain Dr Sir
          
            Yours Truly & affectionately.
            
 
          
        